Exhibit 23(j)(1) under Form N-1A Exhibit 23 under Item 601/Reg. S-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 4 to Registration Statement No. 333-129342 on Form N-1A of our report dated December 22, 2008relating to the financial statements and financial highlights of BBH Trust, including BBH Broad Market Fund, BBH International Equity Fund and BBH Core Select (the “Funds”)appearing in the Annual Report on Form N-CSR of the BBH Trust, for the year ended October 31, 2008, and to the references to us under the headings “Financial Highlights” in the Prospectuses and “Independent Registered Public Accounting Firm” and “Appendix – Listing of Service Providers” in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP. Boston, Massachusetts February
